Title: To Thomas Jefferson from Jane McGraw, 13 June 1805
From: McGraw, Jane
To: Jefferson, Thomas


                  
                     
                     
                        To His Excellency Thomas Jefferson, President 
                        of the United States of America,
                     June 13th 1805
                  
                  The Petition of Jane McGraw of George Town in the County of Washington and District of Columbia, most respectfully showeth.
                  That at a Circuit Court begun and held in the City of Washington on the fourth Monday in July One Thousand Eight Hundred and four, your Petitioner was presented by the Grand Inquest for the body of the County of Washington for having retailed liquors contrary to Law. In consequence of which process was served upon your Petitioner, returnable to December Court Eighteen Hundred and four, at which said Court your Petitioner appeared and by the advice of her friends submitted her Case to the discretion of the Court, and the Law having fixed the fine to be imposed upon Persons for violating it, the Court were unable to mitigate the punishment and your Petitioner was fined the Sum of Sixteen Dollars. Your Petitioner further represents to your Excellency that She was presented for having sold a less quantity than one pint of spirituous Liquor contrary to an Act of the General Assembly of the State of Maryland, that at the time of your Petitioners selling the same, She had a Licence granted from the Circuit Court for the County of Washington to retail Liquors but that Licence did not authorise Her to sell less than one pint. Your Petitioner did believe, that the Licence which was granted Her did authorise her to sell any quantity, and was totally ignorant that by disposing of a quantity then a Pint, she committed an infraction of the Laws of Her Country, but her Ignorance of the Law was no Plea in a Court of Justice, and Her only remedy is by an application to your Excellency for a remission of the Fine which has been imposed upon Her. Although Ignorance of the Law is no Excuse in the Eye of the Law, yet your Petitioner trusts that in this case, it will have considerable influence in her application for Mercy. The Constitution of the United States has wisely given to the President the Power of Pardoning Offences against the United States thereby declaring that there might be some cases in which the party violating the Laws ought to be forgiven. Your Petitioner most humbly conceives that if in any similar case, the Humanity of the Executive was extended to a transgressor of the Law, that the like humanity will be extended to Her. Independent of the Circumstance of Her Ignorance of the Law, your Petitioner, will offer some considerations to your Excellency which she trusts will have their due weight in Her favor. She is a Poor Widow and has a family of Four Helpless Children to support by her Industry, and although the fine imposed would be but trivial to a Person in Opulent Circumstances, yet it is considerable to One as Indigent as herself. Your Petitioner has resided for a considerable time in this Place and during the whole of her residence she trusts She has so demeaned Herself as not to incur the hatred or displeasure of any Her Neighbors. For a proof of her Character She begs leave to refer your Excellency to a Certificate from a Number of Gentlemen of the first respectability, which will accompany this Petition. Your Petitioner further states, that since the time of her being presented by the Grand Inquest before mentioned She has discontinued to retail Spiritous Liquors in any manner, fearing least She might again ignorantly violate the Laws of her Country, so that a repetition of the offence is not likely to happen, and no evil consequences arise, from an extension of the humanity of the Executive in her favor. In tender consideration of these circumstances, your Petitioner most respectfully solicits your Excellency to extend to Her the provisions of the Constitution, giving the President the Power of pardoning all offences against the United States and grant her a remission of the Fine imposed upon her By the Circuit Court, as She apprehends that no evil can result to the United States or to any part thereof by such a measure and as the payment of the fine will be severely felt by a Person in such penurious circumstances as your Petitioner, And your Petitioner as in duty bound will ever pray; and soforth.
                  
                     Jane McGraw 
                     
                     
                  
                  
                     We the undersigned, Neighbors of Mrs Mcgraw, know her to be an industrious orderly Woman, & believe her to be worthy to receive from the President the Favor she solicits.
                  
                  
                     
                        S. B. Balch.
                     
                        and 8 other signatures
                     
                  
                  
                     June 1805
                     On the Within Statement of facts and the recommendation annexed to it We respectfully recommend to the President the remission of the fine as prayed
                  
                  
                     W Kilty 
                     
                     W. Cranch.
                     June 18. 1805
                  
                  
                  
                     June 18. 1805. Let a pardon issue
                     Th: Jefferson
                     
                  
               